Citation Nr: 1212541	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-44 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected knee disabilities.  

2.  Entitlement to an initial compensable disability evaluation for a scar of the right knee.  

3.  Entitlement to an effective date prior to July 2, 2008 for the establishment of a 20 percent disability evaluation for left knee instability.  

4.  Entitlement to a disability evaluation in excess of 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion.  

5.  Entitlement to a disability evaluation in excess of 10 percent for lateral instability of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Little Rock, Arkansas in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

As an introductory matter, the Board notes that a statement of the case (SOC) was issued in October 2008, denying entitlement to an increased disability evaluation for a right knee disability.  The Veteran was notified that he had 60 days from the date of this letter to appeal this decision.  No such appeal was received from the Veteran.  In March 2009, the Veteran submitted a new claim, seeking a higher disability evaluation for his right knee joint.  This claim was denied in an April 2009 rating decision.  This denial was continued in a September 2009 supplemental statement of the case (SSOC), but a separate 10 percent disability evaluation was assigned for instability of the right knee, effective as of September 22, 2009.  An appeal to the Board was subsequently received in November 2009.  

According to the language of the September 2009 SSOC, the Veteran had 30 days from the date of this letter to submit an appeal.  However, this is in error.  The record reflects that the Veteran was never issued a SOC.  As such, the issuance of a SSOC was premature.  Governing regulations dictate that a Veteran must submit an appeal to the Board within 60 days from the date of a SOC.  See 38 C.F.R. § 20.302 (2011).  The record reflects that the November 2009 appeal to the Board was received within 60 days of what should have been a SOC.  As such, the Board has jurisdiction over these issues.  

In his notice of disagreement of May 2008, the Veteran indicated that he believed he was entitled to service connection for a hip disorder.  However, this matter has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to increased disability evaluations for limitation of motion of the right knee and instability of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine did not manifest during, or as a result of, active military service; nor is it secondary to a service-connected disability.  

2.  Since the award of service connection, the Veteran's scarring of the right knee has been associated with tenderness; it is not deep, does not cause limited motion, is not 77 square centimeters or more in size, and it does not limit the function of the right knee.  

3.  A May 21, 2008 claim submitted by the Veteran was not for a left knee joint disability, to include instability.  

4.  The first medical evidence of record diagnosing instability of the left knee is a July 2, 2008 VA outpatient treatment record; instability was not factually ascertainable prior to this date.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

2.  The criteria for establishing entitlement to an initial disability evaluation of 10 percent for scarring of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for establishing entitlement to an effective date prior to July 2, 2008 for the establishment of a separate 20 percent disability evaluation for instability of the left knee have not been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.151(a), 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's claim of entitlement to service connection, a letter sent to the Veteran in July 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also notified the Veteran of the general criteria for establishing a disability rating and an effective date.

The Board notes that, in regards to the rating issue and the effective date issue, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).)

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content for these three claims.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished for these three claims, and therefore appellate review may proceed on the merits.  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2008 and September 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private medical records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA examination for his claim of service connection for degenerative disc disease.  However, the Board does not find that one is warranted for the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  Id.

In this case, no examination is necessary in order to adjudicate this claim because there is no credible evidence of an in-service injury or an indication that the claimed disability may be associated with a service-connected disability.  Additionally, there is sufficient medical evidence of record demonstrating that the Veteran suffered at least two back injuries as a result of employment following his separation from active duty.  Therefore, a medical examination would serve no useful purpose in this case, as the record already contains sufficient medical evidence regarding this disability.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for a Low Back Disability

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A veteran's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a back disorder.  Specifically, he contends that his current degenerative disc disease developed as a result of his service-connected knee disabilities.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's back disability is not secondary to a service-connected disability, nor did it manifest during, or as a result of, active military service.  

The Veteran's service treatment records do not reflect any treatment for a back disability or any associated symptomatology.  The Veteran separated from active duty in March 1992, and the earliest post-service evidence of back symptomatology is a June 2003 private record noting that the Veteran suffered a lumbar strain.  According to a November 2004 VA outpatient treatment record, the Veteran suffered a back strain while working for the Post Office in 1997 and in June 2003.  A history of two prior back injuries is confirmed in an August 2003 magnetic resonance image (MRI) report.  The record contains no other medical evidence of a back disability.  

The Veteran testified in his August 2010 hearing that his back problems had been going on "for years" and that they were noticeable during his active duty.  The Veteran also reported that he sought treatment for degenerative disc disease within two to three years of his separation from active duty and that he continually sought treatment for his back since this time.  The Veteran conceded that his treating physician had not related his back disability to his service-connected knee disability.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a back disability as secondary to his service-connected disabilities of the knees.  See 38 C.F.R. § 3.310.  The record contains no medical evidence relating the Veteran's back disability to his service-connected knee disabilities.  In fact, the Veteran himself conceded during his August 2010 hearing that no such medical opinion had been provided to him by his treating physician.  The only evidence of record regarding back injuries specifically relates them to injuries sustained during the Veteran's post-service employment in 1997 and 2003.  

The preponderance of the evidence of record also demonstrates that the Veteran is not entitled to service connection for a back disability on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran's service treatment records are entirely silent regarding the back.  In addition, there is no post-service evidence of back symptomatology until the Veteran suffered a back strain on the job in 1997.  Subsequent records again note a back injury while working in 2003.  However, none of these records suggest that the Veteran suffered from chronic back pain prior to his work injuries and the record contains no credible evidence linking the Veteran's current back symptomatology to military service.  As such, the preponderance of the evidence of record demonstrates that service connection is not warranted for a back disability on a direct basis either.  

The Board recognizes that the Veteran testified to back pain while on active duty and that he is competent to offer such testimony.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran may be competent to offer this testimony, the Board does not find it to be credible.  According to a November 2004 VA treatment record, the Veteran had a history of back injuries on the job in 1997 and 2003.  It was noted that the Veteran had knee problems during military service, but there was no mention of back problems in service.  It was not until after the Veteran filed a claim seeking VA compensation that he began to assert that he suffered from back problems during military service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that personal interest may affect the credibility of the evidence).  In light of the above, the Board does not find the Veteran's assertions of in-service back pain to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a back disability, to include as secondary to service-connected knee disabilities, must be denied.

Increased Disability Evaluation for Scarring of the Right Knee

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Facts and Analysis

The Veteran contends that he is entitled to an initial compensable disability evaluation for his right knee scar.  Having reviewed the evidence of record, the Board finds that it is at least in equipoise as to that matter.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, an initial disability evaluation of 10 percent is warranted.  

In May 2008, VA received a claim from the Veteran seeking entitlement to service connection for painful and tender scars of both knees.  In a November 2008 rating decision, the RO granted service connection for a scar of the right knee.  A noncompensable (zero percent) disability evaluation was assigned under Diagnostic Code 7804, effective as of May 21, 2008.  A timely notice of disagreement to the assigned rating was received by VA in March 2009.  However, the noncompensable disability evaluation was continued in an August 2009 statement of the case and a September 2009 supplemental statement of the case.  The Veteran appealed this decision to the Board in November 2009.  

The Veteran was afforded a VA examination of the right knee in October 2008.  It was noted that the Veteran underwent surgery of the right knee in 1993.  Examination revealed a 13 centimeter (cm) scar of the right knee.  The scar was noted to be well-healed and unattached to underlying tissue.  The examiner noted that the scar was not tender and that the Veteran's pain was a result of the internal portion of the knee.  

The Veteran was afforded another VA examination for this condition in September 2009.  The Veteran reported that his surgical scar frequently itched and resulted in a deep pain.  He was noted to have a linear scar measuring 10.5 centimeters (cm) in length and 1 centimeter in width.  The scar was flesh-colored, flat and non-adherent to underlying tissue.  Skin texture was deemed to be normal and the scar was described as stable.  The examiner also concluded that the scar was superficial and not deep, with no inflammation or keloid.  The scar did not affect joint motion and it was not disfiguring.  

Finally, during his August 2010 hearing, the Veteran testified that his scar was tender and painful.  He also indicated that the pain increased when he wore certain things like jeans or his knee brace.  As a lay person, the Veteran is competent to testify to his symptomatology.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  See Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

The above evidence suggests that the Veteran is entitled to an initial disability evaluation of 10 percent for his right knee scar.  Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  The Veteran has testified to tenderness in his scar, increasing when he wears materials such as denim.  The record contains no evidence to call into question the Veteran's assertion that his scar is in fact tender, and the Veteran's report of itching and pain was also noted during his September 2009 examination.  As such, the evidence is at least in equipoise as to whether the Veteran's right knee scarring is indeed tender.  

The Board recognizes that the October 2008 VA examiner concluded that the Veteran's right knee scar was not in and of itself painful.  Rather, his pain was associated with the inside of the knee.  While the Board has considered this opinion, it does not find it to be decisive in this case.  The Veteran is competent to state whether his scar itself is tender, and he has continued to make this assertion numerous times since the October 2008 VA examination.  In light of this fact, the Board cannot simply dismiss the Veteran's claims that his scarring is in fact tender.  

The Board has also considered whether the Veteran may be entitled to a disability evaluation in excess of 10 percent under any other applicable diagnostic code.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  38 C.F.R. § 4.118 (2008).  The September 2009 VA examiner concluded that the Veteran's scar was not deep, and according to the October 2008 VA examination report, the Veteran's scar was unattached to underlying tissue.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  Id.  It was also noted to be well-healed and there is no evidence of it resulting in limitation of motion.  Finally, it is not 77 sq. cm in size.  The Veteran also reported no symptomatology other than tenderness during his August 2010 hearing.  As such, a higher disability evaluation is not warranted under Diagnostic Code 7801.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  However, a disability evaluation in excess of 10 percent is not available under this code.  See 38 C.F.R. § 4.118.  Likewise, a disability evaluation in excess of 10 percent is not available under Diagnostic Code 7803.  Id.  As such, these codes do not permit a higher disability evaluation.  

Finally, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  The record does not contain any evidence suggesting that the Veteran's scar has limited his function of the right knee, and the September 2009 VA examiner specifically concluded that the Veteran's scar did not impact joint motion.  As such, a disability evaluation in excess of 10 percent is not warranted under any other applicable diagnostic criteria.  

As a final matter, the Board notes that revised provisions for evaluating scars were again enacted effective October 23, 2008.  However, the new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  In the present case, the Veteran's claim was received in May 2008.  Accordingly, the revisions do not apply in the present case.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right knee scarring has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 10 percent is warranted for the scarring of the Veteran's right knee.  The claim is granted to that extent.

Earlier Effective Date for a 20 Percent Disability Rating

The Veteran contends that he is entitled to an effective date prior to July 2, 2008, for the establishment of a 20 percent disability evaluation for his left knee instability.  However, as outlined below, the preponderance of the evidence of record demonstrates that an earlier effective date is not warranted in this case.  

The record reflects that the Veteran was granted service connection for a left knee injury in an August 1992 rating decision.  A 10 percent disability evaluation was assigned at this time under Diagnostic Code 5257, effective as of March 21, 1992.  In September 2007, VA received a claim from the Veteran seeking a higher disability evaluation for his left knee disability, as well as service connection for a right knee disability.  Service connection was granted for a right knee disability in a December 2007 rating decision, but his claim for an increased disability evaluation for the left knee was denied.  VA received a notice of disagreement from the Veteran in May 2008, but the Veteran limited his disagreement specifically to his right knee condition, a hip condition and degenerative disc disease of the lumbar spine.  As such, the September 2007 claim for a higher left knee disability evaluation was not appealed.  

In May 2008, VA received a separate claim from the Veteran seeking service connection for his degenerative disc disease of the lumbar spine, as secondary to his service-connected knee disabilities, and service connection for painful and tender scars on both knees.  The Veteran's claim made no reference to left knee instability or a higher disability evaluation for the left knee.  In a November 2008 rating decision, the RO sua sponte granted service connection for instability of the left knee, and assigned a 20 percent disability evaluation as of October 28, 2008 - the date in which instability was diagnosed by a VA examiner.  In March 2009, VA received a notice of disagreement from the Veteran.  It was specifically noted that the Veteran was of the opinion that the proper effective date for instability of the left knee was May 21, 2008 - the date in which he submitted his claim.  

In an August 2009 rating decision, the RO granted an earlier effective date of July 2, 2008 - the earliest medical evidence of record noting left knee instability.  However, the Veteran continued to express his disagreement with the effective date, contending that May 21, 2008 was the proper date.  

With that having been said, the Board finds that the preponderance of the evidence of record demonstrates that an effective date for establishing entitlement to service connection for left knee instability, prior to July 2, 2008, is not warranted.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2011).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

In the present case, it is clear that VA did not receive a formal claim from the Veteran regarding the left knee.  His May 21, 2008 notice of disagreement was very specific, referring only to the right knee, the hip, and the lumbar spine.  A separate claim received from the Veteran on May 21, 2008 referenced the lumbar spine and scars of the knees.  Again, there was no suggestion that the Veteran was seeking compensation for left knee instability or a higher disability evaluation for his left knee joint.  The record contains no other communications from the Veteran that could be construed as a formal claim for left knee instability or a higher disability evaluation for the left knee.  

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b) (2011).  

According to a November 2007 VA examination report, there was no left knee instability.  No further medical evidence diagnosed left knee instability until July 2, 2008.  According to a VA outpatient treatment record from this date, the Veteran suffered from left knee instability, swelling and limited flexion.  An October 2008 VA examination report confirms that the Veteran wore a brace on the left knee for stability.  Therefore, there is no medical evidence of record, prior to July 2, 2008, that could reasonably be interpreted as an informal claim for instability of the left knee.  

In summary, the record clearly demonstrates that the Veteran did not file any claim related to the left knee, aside from scarring in May 2008, subsequent to the unappealed rating decision of December 2007.  It is not until July 2, 2008, that the record contains evidence establishing left knee instability; that is, this is when it was factually ascertainable.  As such, the preponderance of the evidence of record demonstrates that an effective date for the award of a separate 20 percent disability evaluation for instability of the left knee, prior to July 2, 2008, is not warranted.  

The Board recognizes that the Veteran contends he is entitled to an earlier effective date.  He testified in August 2010 that he believed the appropriate effective date was May 21, 2008 - the date his claim was received by VA.  However, as noted previously, a careful review of both documents received on May 21, 2008 clearly reflects that the Veteran made no claim that could reasonably be construed as seeking service connection for instability of the left knee or a higher disability evaluation for a disability of the left knee joint.  As such, the Veteran's testimony fails to demonstrate entitlement to an earlier effective date.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to July 2, 2008 for the establishment of a separate 20 percent disability evaluation for instability of the left knee must be denied.


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.  

An initial disability evaluation of 10 percent for scarring of the right knee is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date prior to July 2, 2008, for the establishment of a separate 20 percent disability evaluation for left knee instability, is denied.  


REMAND

The record reflects that SOCs were issued in August 2009 and September 2009 for the issues of entitlement to service connection for degenerative disc disease, entitlement to an initial compensable disability evaluation for scarring of the right knee, and entitlement to an earlier effective date for a 20 percent disability evaluation for instability of the left knee.  VA received an appeal to the Board in November 2009.  In his appeal, the Veteran indicated that he desired a Board hearing at his local RO.  He subsequently provided testimony on the above issues in August 2010.  

However, the record reflects that the Veteran was also provided with a SSOC (which as already discussed, should have been a statement of the case) in September 2009, regarding the issues of increased disability evaluations for degenerative changes with limitation of motion of the right knee and instability of the right knee.  In his November 2009 appeal to the Board, the Veteran indicated that he was appealing all of the issues listed on the SOC and any SSOCs that he may have received.  As a result of these errors, the Veteran did not provide testimony during his August 2010 hearing regarding the issues outlined in the September 2009 "supplemental" statement of the case and the issues were not certified to the Board.  As such, to accord due process, these two issues must be remanded so that the Veteran can be scheduled for another hearing in which he has an opportunity to testify to these matters.  See 38 C.F.R. § 20.700(a) (2011).  

Accordingly, these issues are REMANDED for the following action:

Schedule the Veteran for a hearing before a Board Member at the RO in North Little Rock, Arkansas at the earliest opportunity, for the issues of:  (1) entitlement to a disability evaluation in excess of 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion, and (2) entitlement to a disability evaluation in excess of 10 percent for lateral instability of the right knee.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment to the extent allowed by the hearing docket.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


